Citation Nr: 0206526	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  02-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection for this 
disorder is warranted.



REPRESENTATION

Appellant represented by:	Attorney, Roger W. Rutherford


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from September 1949 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim of entitlement to 
service connection for a back disorder.  A notice of 
disagreement was received in September 2001, and after 
issuance of a statement of the case in December 2001, the 
substantive appeal was received in January 2002.

In an August 2000 decision, the Board denied service 
connection for a back disorder.  In its July 2001 decision 
the RO failed to address the finality of the Board's 
decision.  Although the RO, in effect, reopened and re-
adjudicated the veteran's claim of service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

Thus, the Board has recharacterized the issue as reflected on 
the preceding page


FINDINGS OF FACT

1. In an August 2000 decision, the Board denied the claim of 
service connection for a back disorder.

2. Since the August 2000 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim, and so significant that it must be considered in 
order to fairly decide the merits of the claim.

3. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

4. The veteran's current back disorder was not present in 
service or demonstrated for many years later, and is not 
related to an incident of service or to any other service-
connected disability.


CONCLUSIONS OF LAW

1. The prior Board decision of August 2000 is final.  
38 U.S.C.A. § 7104 (West Supp. 2001); 38 C.F.R. § 20.1100 
(2001).

2. New and material evidence has been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.303 (2001).

3. With resolution of all reasonable doubt in the veteran's 
favor, disability of the back was not incurred in or 
aggravated by active service; may not be presumed to have 
been incurred in active service; and not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran is seeking service connection for a back 
disorder.  He contends that he had an injury in service that 
establishes a link to his current disability.  

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000..

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that the evidence submitted 
with regard to the veteran's claim for service connection for 
a back disorder includes extensive hospital and outpatient 
reports of private medical treatment.  The evidence compiled 
with respect to the claim does not point to the existence of 
any additional evidence that would be relevant to the claim.  
The Board finds that the facts relevant to the claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of the claim.

Additionally, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal, including a specific VCAA notice 
dated May 2001, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  Hence, the veteran has 
been notified of what is needed to substantiate the claim.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).


I.  Finality/New and Material Evidence

In an August 2000 decision, the Board denied the appellant's 
original claim of service connection for a back disorder.  In 
December 2000, the veteran filed a petition to reopen this 
claim, submitting additional evidence.

In general, prior Board decisions are final.  Except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  Under 38 U.S.C.A. § 5108 (West 
1991), if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The question now presented is whether new and material 
evidence has been submitted since the August 2001 Board 
decision.  38 C.F.R. § 3.156(a) (2001); Manio, supra.  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has a back disorder 
due to an incident of service).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that the revised regulations under 38 C.F.R. 
§ 3.156 (a) only apply to claims to reopen received on or 
after August 29, 2001, and are thus inapplicable to the 
present claim, which was received in August 2000.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West Supp. 2001) has been fulfilled.

Service medical records show that the veteran was seen in 
November 1951, while in service, for complaints of back pain 
of 2 months.  No abnormalities of the back were found on 
examination.  X-rays of the lumbosacral spine were requested, 
but the service medical records do not indicate whether they 
were taken.  Careful review of the service medical records 
reveal no other complaints, diagnoses, or treatment for a 
back disorder.  At separation in June 1952, no residual back 
disorder or complaints of back pain were noted in the medical 
examination.

At the time of the August 2000 Board decision, the evidence 
of record included statements from the veteran to the effect 
that he injured his low back in service.  The evidence also 
included private hospital records of a myelogram of the 
lumbar spine taken in July 1994 showing findings consistent 
with congenital as well as acquired spinal stenosis of the 
lumbar region at L2-3, 3-4, and 4-5, with bulges felt at L3-4 
and L4-5.  Additionally, numerous VA and private medical 
records from 1961 to 1998 were submitted, showing treatment 
for unrelated conditions as well as for back disorder 
beginning in the 1990's.  The Board found that the evidence 
then of record did not establish any in-service back 
disorder, or causally link the current back disorder to the 
alleged back injury in service.

Since the Board's August 2000 decision denying the claim, the 
veteran submitted, in December 2000, a letter with attached 
Neurological Case Study and medical records from a private 
physician.  The physician's letter, dated in November 2000, 
indicates review of the veteran's records from treatment by 
three physicians at a private hospital from which he received 
extensive treatment for his back condition beginning in May 
1994.  The physician stated that from her review and 
examination of the veteran, it was her "neurological opinion 
that his progressive condition of low back pain radiating 
into both hips is the sole result of his military service 
connected injury during the Korean War since, by history, he 
had no other illness or injury."  

The Board finds that this evidence is certainly new, as it 
was not of record at the time of the Board's August 2000 
decision, and is not cumulative or redundant.  It is material 
because it may provide additional support for the veteran's 
assertion that his current back disorder is related to an 
incident of service.  Therefore the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disorder.


II.  Service Connection for a Back Disorder

Having reopened the claim, the Board will consider the claim 
on the merits.  As noted, the veteran essentially contends 
that he is entitled to service connection for a back 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (2001).  A determination of service connection 
requires findings of the existence of a current disorder and 
a determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Preliminarily, the Board notes that service personnel and 
medical records do not indicate that the veteran engaged in 
combat with the enemy while in service, nor does the veteran 
allege that he engaged in combat with the enemy while in 
service.  After consideration of the record, the Board finds 
that the preponderance of the evidence shows that the veteran 
did not engage in combat with the enemy while in service.

Since the veteran did not engage in combat while in service, 
he is not a combat veteran and is not entitled to the special 
considerations given combat veterans under  38 U.S.C.A. 
§ 1154 (West 1991).  Therefore there must be credible 
supporting evidence, other than his own statements, to 
support his alleged inservice injury and to link any current 
back disorder to an incident of service.  Statements and 
testimony from the veteran alone cannot, as a matter of law, 
establish the occurrence of an inservice injury.  Nor can the 
after-the-fact medical nexus diagnosis or opinion based on 
history, serve to support the actual occurrence of a back 
injury in service.

As noted above, the record reflects that the veteran was 
treated for complaints of back pain in November 1951 for 
about two months.  Splinting was done.  Although x-rays were 
noted as having been ordered, they are noted as unavailable 
in the record.  However, the Board observes that there is 
nothing in the record to suggest that the x-rays, even if 
available, would reveal findings contrary to those stated in 
the service medical records regarding the November 1951 back 
complaint.  There are no assertions of any injury to the 
veteran's back in November 1951 treatment notes; in fact, a 
tentative diagnosis of "back pain 2 months duration, no 
injury" is indicated in a November 1951 record.  The service 
medical records show no complaints of back injury, treatment, 
or pain after November 1951.  June 1952 separation 
examination is negative for any further complaints, 
diagnoses, treatments, or residuals associated with the back 
complaint in November 1951.

Beginning in June 1961, the veteran filed claims for service 
connection for disabilities other than a back disability, and 
underwent several VA examinations.  Back pain was never 
claimed or mentioned in any of these claims or examinations 
until an October 1989 private cardiac catheterization report 
indicated a note of complaints of backache.  Significantly, 
the veteran did not file any specific back claims or raise 
any assertions of back injury in service until his December 
1997 claim, approximately 6 years after this note, and over 
35 years after separation from service in June 1952.

The absence of clinical evidence post service, however, is 
not fatal to the veteran's claim if there is medical evidence 
indicating that the veteran currently has a disorder which 
can be attributed to service by competent medical opinion.

In this regard, the Board notes that in a private hospital 
Discharge Summary dated in September 1997, an examining 
physician disclosed that the veteran had a history of 
treatment at Bristol Regional Medical Center in 1993 for back 
and right leg pain, during which myelography and CT (computed 
tomography) scanning revealed moderate lumbar stenosis at the 
L2-3, L3-4, and L4-5 levels.  Surgery was recommended for 
extensive bilateral decompression thought due to some 
congenital spinal stenosis.  In the September 1997 Discharge 
Summary, the examiner recounted that the veteran reported not 
having had any significant back discomfort since 1995, and 
had not sought neurosurgical intervention.  The discharge 
diagnosis was lumbar stenosis and spondylosis with 
radiculopathy.

On Appeal in August 2000, after review of all the evidence, 
the Board denied the claim finding no competent medical 
evidence linking the current back disorder to an incident of 
service.

The question for the Board to now decide is whether the 
veteran's current back disorder is related to an incident of 
service, in view of the new and material evidence submitted.

The new and material evidence consists of a medical nexus 
opinion statement, with attached Neurological Case Study and 
medical records.  In the November 2000 opinion, the examining 
physician linked the veteran's current back disorder to his 
military service, "by history."  Attached medical records 
reveal that during the neurological examination, the veteran 
reported a history that his current back problems are due to 
back injury incurred as a supplyman during the Korean war.  
The examiner recounted his reported history that he was 
walking and pulling a loaded carrier when his foot slipped on 
some oil and he fell onto a concrete floor.  He stated that 
he has experienced increasing intermittent low back pain 
since that time, and because of which he eventually stopped 
working in 1986.  Interestingly, review of the medical 
records reveals that in a March 1992 VA compensation and 
pension examination in connection with a claim for increased 
rating for service-connected pulmonary tuberculosis, it was 
noted that the veteran reported leaving his job in an 
automobile plant in 1986 due to his cardiac problems.

This account of a back injury in service contradicts the 
service medical record dated in November 1951 finding "back 
pain 2 month duration, no injury."  The examiner noted that 
the veteran was checked for possible pyelonephritis and 
referred to the medical clinic.  A consultant report dated in 
November 1951 also shows that the veteran "states noted back 
pain hands & face swollen in August 1951 while home on 
leave."  The examiner noted that the veteran "had 
circumcision 18th July & haven't been same since."  Moreover, 
no residual back disorders were noted after November 1951, at 
the separation examination in June 1952, or thereafter for 
many years.

Although the veteran maintains in his most recent statement 
recounted in the November 2000 Neurological Case Study, that 
his current back disorder began in service in 1951 or 1952, 
as a layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Espiritu, supra.  
As a layperson, his statements of medical diagnosis, 
causation, or opinion are not binding on the Board.  Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) (citing Espiritu).  
Moreover, despite several VA examinations over the years from 
1961 and thereafter, in which he complained about other 
conditions, he never complained about his back, although he 
had ample opportunity to do so.

Although the neurological opinion links the current back 
disorder to the alleged injury in service, the basis of the 
opinion relies on a medical history that is unverified or 
unsupported by any objective medical evidence in the record.  
Thus the Board finds that any opinion of an examiner in this 
instance would necessarily be based entirely on the veteran's 
self-reported medical history.  The Board is not bound to 
accept a medical opinion many years after service when an 
examiner relies on medical history provided solely by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995); Swann 
v. Brown, 5 Vet. App. 229 (1996).

Additionally, the medical history reported by the veteran has 
the taint of being self-serving without any contemporaneous 
objective medical evidence of record to corroborate the 
veteran's statements of an inservice back injury.  The 
probative value of the veteran's statements concerning the 
onset of his back disorder are preponderantly outweighed by 
the complete lack of documentation in the service medical 
records, or in post-service treatment records.  Thus the 
Board finds that a VA medical examination or opinion under 
the VCAA, 66 Fed. Reg. 45, 620, 45, 631 (August 2001) ( to be 
codified at 38 C.F.R. § 3.159(c)(4), is unwarranted because 
of the total lack of any competent lay or medical evidence 
that the current back disability may be associated with in-
service treatment, as required by the regulations.

The Board is sympathetic to the veteran's claim, but after 
consideration of all the evidence, finds that there is simply 
no credible objective medical evidence of record, of a back 
injury in service, as recently asserted by the veteran and 
recounted by the neurologist, with which to link the current 
back disorder to military service.

The preponderance of the evidence is squarely against the 
veteran's claim for service connection for this disorder, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a back disorder is denied



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

